                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JONATHAN RODEN,

               Plaintiff                          Case No. 2:16-CV-11208
                                                  District Judge Victoria A. Roberts
v.                                                Magistrate Judge Anthony P. Patti

MICHELLE FLOYD,
RICHARD CADY, SHAWN
BREWER, and JAMES ROTH,

           Defendants.
___________________________________/

   ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY CASE
 MANAGEMENT ORDER AND SET MATTER FOR TRIAL (DE 63) AND
         ENTERING A PARTIAL SCHEDULING ORDER

        This matter came before the Court for consideration of Plaintiff’s motion to

modify case management order and set matter for trial. (DE 63.) Plaintiff’s

motion is GRANTED and the following scheduling order is entered:

     This case is exempt from Federal Rule of Civil Procedure initial disclosures and

discovery conference requirements set forth in Rules 26(a)(1) and 26(f). See Fed.

R. Civ. P. 26(a)(1)(B)(iv) and 26(f)(1).

     1. DISCOVERY: Discovery may proceed and must be completed on or before

        JANUARY 9, 2019. Depositions of any persons who are incarcerated may

        proceed on such terms and conditions as the institution shall impose,

        although court reporters are to be permitted to bring in any necessary
  stenographic equipment and counsel are permitted to bring in any necessary

  file materials, notepads and writing implements. The Court advises the

  parties that the discovery completion date requires that discovery requests be

  made sufficiently in advance to permit timely response within the discovery

  period. The Court further advises that motions relating to discovery, if any,

  shall be filed within the discovery period unless it is impossible or

  impracticable to do so.

2. SETTLEMENT CONFERENCE: A settlement conference is scheduled

  for January 31, 2019 at 2:00 p.m. Plaintiff is to appear by video and

  Defendants and their counsel are to appear IN PERSON. The parties must

  submit a confidential, ex parte settlement statement directly to my chambers

  on or before January 24, 2019, and follow the requirements for such a

  statement as set forth in my practice guidelines regarding Settlement

  Conferences (a copy of which are attached). The parties are otherwise

  excused from the “meet and confer” requirements in my practice guidelines

  regarding settlement conferences. Plaintiff is directed to indicate on the

  settlement statement and on the mailing envelope the following: “Ex

  parte settlement communication to be delivered directly to the chambers

  of Magistrate Judge Anthony P. Patti. NOT to be filed on the docket.”




                                      2
   3. The remaining pretrial and trial dates will be set forth in a separate order.

      Throughout the litigation process, the parties are required to follow the

Federal Rules of Civil Procedure and the Eastern District of Michigan Local Rules,

which can be accessed, along with additional help for pro se litigants, at

https://www.mied.uscourts.gov/index.cfm?pageFunction=proSe. In addition, the

parties must refer to and follow my practice guidelines, available at

https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=51.

In particular, I direct the parties’ attention to the practice guidelines titled

“Discovery” and “Motion Practice.”

SPECIAL INSTRUCTIONS FOR PRO SE LITIGANTS

All parties, regardless of whether they are represented by counsel, are expected to

abide by the rules and guidelines identified above. No one in the Courthouse can

provide you with legal advice, including Judge Patti, his staff, Clerk’s Office staff,

or another party’s attorney. If you need the assistance of any attorney, you must

retain one on your own. There is a federal pro se legal assistance clinic operated in

the Courthouse by the University of Detroit-Mercy Law School. To determine if

you are eligible for assistance, you may contact the Federal Pro Se Legal

Assistance Clinic at (313) 234-2690 or at proseclinic@udmercy.edu.




                                          3
IT IS SO ORDERED.


Dated: November 13, 2018               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on November 13, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         4
